Citation Nr: 0104694	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-06 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from August 1952 to August 1955, 
from January 1957 to January 1960, and from July 1961 to July 
1975.  He died in December 1997.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Board notes that, in her March 1999 substantive appeal, 
the appellant requested a Travel Board hearing.  However, in 
correspondence dated in April 1999, she indicated her desire 
for a local hearing instead.  That hearing was held in June 
1999.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In disability compensation claims, the law specifies that the 
duty to assist includes obtaining relevant VA medical 
treatment records if there is sufficient evidence to locate 
them.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(c)).    

The appellant seeks service connection for the cause of the 
veteran's death.  Compensation may be awarded to a surviving 
spouse upon the service-connected death of the veteran, with 
service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.5(a) (2000).  Generally, service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure).  In addition, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  

The evidence of record shows that the veteran had service in 
Vietnam.  At the time of his death, his service-connected 
disabilities included mycosis fungoides, a type of non-
Hodgkin's lymphoma.  The RO established service connection 
for the disability in an August 1991 rating decision on the 
basis of presumptive service connection for specified 
diseases associated with herbicide exposure in Vietnam.  See 
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).    

The veteran died in December 1997.  The death certificate 
lists the cause of death as respiratory arrest due to 
metastatic esophageal cancer.  Hospital records from the VA 
medical center in Portland, Oregon dated in 1997 indicate 
that the veteran was initially diagnosed with esophageal 
cancer in January 1997 at the VA medical center in Roseburg, 
Oregon.  There is some suggestion from review of the claims 
folder that the veteran received his regular treatment at 
this facility, including treatment for the service-connected 
mycosis fungoides.  However, the claims folder does not 
contain any treatment records from the Roseburg VA Medical 
Center.  

The VA records of the veteran's treatment during the months 
prior to and including the initial diagnosis of the 
esophageal cancer may contain information relevant to the 
appellant's claim, i.e., the etiology of the cancer.  
Therefore, under the provisions of the Veterans Claims 
Assistance Act discussed above, a remand is required to 
obtain those records.  Moreover, VA is charged with 
constructive, if not actual, knowledge of evidence generated 
by VA.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   

In addition, the Board notes that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to secure the 
veteran's treatment records from the 
Roseburg, Oregon VA medical center dated 
from January 1996 until the time of his 
death.  

2.  After receipt of the VA records, if 
any, the RO must generally review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After completing any additional notice 
or development action required in addition 
to that specified above, the RO should 
readjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death.  If the disposition 
remains unfavorable to the appellant, the 
RO should furnish the appellant and her 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant unless notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


